Citation Nr: 1610286	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for rheumatoid factor.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.

5.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

6.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

7.  Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for right knee osteoarthritis.

8.  Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for left knee osteoarthritis.

9.  Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for fibromyalgia.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1992, which included service in Southwest Asia from February 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran has also appealed the issues of entitlement to service connection for chronic pain, a bilateral foot disorder, sleep disturbances/insomnia, cramping of the body, and a back disorder.  See September 2015 supplemental statement of the case (SSOC).  However, these issues have not yet been certified to the Board by the Agency of Original Jurisdiction (AOJ), indicating that the AOJ may be taking further action on these claims.  Therefore, the Board does not have jurisdiction of these issues at this time. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right shoulder disorder, rheumatoid factor, and a heart disorder; entitlement to increased ratings for fibromyalgia, right knee osteoarthritis, and left knee osteoarthritis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied service connection for a bilateral knee disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  He also did not submit new and material evidence within one year of that decision.

2.  To the extent a claim for service connection for a bilateral knee disorder was reasonably raised when the Veteran sought service connection for generalized muscle and joint pain, the claim was implicitly denied in January 2003 and September 2009 rating decisions, which became final decisions.

3.  Following the December 1992, January 2003, and September 2009 rating decisions, the Veteran first filed a claim for service connection for a bilateral knee disorder on September 9, 2010.  

4.  No communication was received prior to September 9, 2010, that could be interpreted as an informal or formal claim for service connection for fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 9, 2010, for the grant of service connection for bilateral knee osteoarthritis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to September 9, 2010, for the grant of service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A September 2010 VCAA notice letter notified the Veteran of the evidence necessary to substantiate a claim for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letter was provided prior to initial adjudication of the Veteran's claims in July 2011 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective dates assigned following the grant of service connection for bilateral knee osteoarthritis and fibromyalgia.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to earlier effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d). 

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Although the Board is remanding the remaining issues for additional development, to include obtaining vocational rehabilitation records and records from the Social Security Administration (SSA), the Board finds that this evidence is not necessary to decide the earlier effective date issues.  As will be explained below, resolution of these issues ultimately turns on when the Veteran filed his claims for service connection, so a retroactive VA medical opinion is not needed to fairly decide these issues.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in November 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.

II.  Law and Analysis

In this case, the Veteran has asserted that he is entitled to an effective date earlier than September 9, 2010, for the grant of service connection for bilateral knee osteoarthritis and fibromyalgia.  As explained further below, the Board finds that earlier effective dates are not warranted. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

A.  Earlier Effective Date for Bilateral Knee Osteoarthritis

In this case, the RO initially denied the Veteran's claim for service connection for a bilateral knee disorder in a December 1992 rating decision, finding that there was insufficient evidence of a chronic knee disability.  The evidence of record at the time of the December 1992 rating decision included the Veteran's service treatment records, which showed treatment for knee pain in 1978 and a ligament strain in 1983.  His November 1992 separation examination indicated that the Veteran's lower extremities were normal and there was no indication of a chronic knee disorder.  

The Veteran was provided notice of the December 1992 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the December 1992 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

On September 9, 2010, the Veteran submitted a Statement in Support of Claim (VA Form 21-4128) and indicated that he was filing a claim for service connection for a bilateral knee disorder.  A January 2011 VA examination was conducted and the examiner noted that the Veteran had bilateral knee tricompartmental osteoarthritis.  In June 2011, another VA examiner reviewed the claims file and opined that it was likely that the Veteran's knee disorder first manifested during service.  Based on the foregoing opinion, in a July 2011 rating decision, the RO granted service connection for bilateral knee osteoarthritis effective from September 9, 2010, which was the date of the Statement in Support of Claim noting the Veteran's intent to file a claim for service connection. 

The Veteran appealed the July 2011 rating decision, asserting that he should be assigned an earlier effective date for the grant of service connection for bilateral knee osteoarthritis.  In a June 2015 statement, he pointed out that he had been having problems for over 20 years and that he had filed a claim in 1992.  

As an initial matter, the Board has thoroughly reviewed the evidence of record between December 1992 and September 9, 2010, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for a bilateral knee disorder during that time.  

In October 2001, the Veteran filed a claim for "fatigue, headache, muscle pain, joint pain, and neurologic symptoms."  In association with this claim, he complained of a variety of generalized symptoms, which he asserted were related to his Gulf War service.  In June 2002, he stated that he had "all kinds of bodly [sic] pain, that has been diagnosed as arthritis, and will get worse with age.  I have had to start having shots in my knees, because nothing can stop the pain in them, and the pain has started to get in my shoulders, joints and arms."  During a September 2002 VA general medical examination, he complained that he was hurting all over, in his knees and all his bones.  The examiner indicated that his x-rays were unremarkable except for the presence of osteophytes in both knees and that rheumatoid factor, ANA screen, and sedimentation rate were essentially within normal limits.  A September 2002 VA joint examination report indicates that the examiner was unable to diagnose a specific rheumatic disease.  In a January 2003 rating decision, the RO denied service connection for fatigue, headaches, muscle and joint pain, neurological symptoms, heart aches, dizziness, loss of sense of smell and taste, and Lou Gehrig's disease, finding that his symptoms did not arise during his Gulf War service, nor to a compensable degree since his Gulf War service, and that there was otherwise no relationship between his claimed symptoms and service.  In that decision, the RO specifically noted that the September 2002 X-rays of the knees had shown bilateral knee osteophytes.  The Veteran was provided notice of the January 2003 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the January 2003 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The Board recognizes that with a sympathetic reading of the Veteran's October 2001 claim, along with the lay and medical evidence of record, a claim for service connection for a bilateral knee disorder could be inferred.  However, the Board finds that any inferred claim for service connection for a bilateral knee disorder was implicitly denied in the January 2003 rating decision.  The RO's decision with the notification letter reasonably informed the Veteran that any claimed knee disorder was considered and denied.  In addition, the Veteran had a representative, who should have been available to clear up any confusion that he may have had.  See Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (explaining implicit denial doctrine in the context of RO rating decisions); Cogburn v. Shinseki, 24 Vet.App. 205, 212-14 (2010) (explaining the factors to be considered when determining whether a reasonably raised claim was implicitly denied).  Therefore, the Board concludes that any claim for service connection for a bilateral knee disorder that was reasonably raised when the Veteran sought service connection for generalized muscle and joint pain was implicitly denied by the January 2003 rating decision.  

Following the final January 2003 rating decision, the Veteran filed another claim for service connection for Gulf War syndrome in April 2009.  He stated that his joints and bones were full of pain and that he had been diagnosed with osteoarthritis and rheumatoid arthritis.  In September 2009, the RO denied service connection for muscle and joint pain, finding that new and material evidence had not been received to reopen the previously denied claim.  The Veteran was provided notice of the September 2009 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the September 2009 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  To the extent a claim for a bilateral knee disorder was reasonably raised, it was implicitly denied by the September 2009 rating decision.  See, Adams, Cogburn, supra.  

Following the September 2009 rating decision, the Veteran filed a formal claim for service connection for a bilateral knee disorder on September 9, 2010.  

In this case, the Veteran has asserted that he has had bilateral knee problems for many years and the Board notes that there are VA medical records dated prior to September 9, 2010, documenting bilateral knee problems.  X-rays of the knees taken in April 2002 and September 2002 showed osteophytes, which are indicative of osteoarthritis.  However, to the extent that the Veteran may have sought medical treatment at VA for knee pain prior to September 9, 2010, the Board notes that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b).  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Rather, a claim for service connection for a bilateral knee disorder was denied in December 1992, and, to the extent a claim for service connection for a bilateral knee disorder can be inferred when he sought service connection for generalized muscle and joint pain, the claim was implicitly denied in January 2003 and September 2009.  Thereafter, the RO reopened the claim in a July 2011 decision and granted service connection for bilateral knee osteoarthritis.  Thus, the reopening of the claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation" where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for a bilateral knee disorder had ever been allowed before the July 2011 decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

Based on the foregoing, the Board finds that, following the final December 1992, January 2003, and September 2009 rating decisions, VA first received a formal or informal claim for a bilateral knee disorder on September 9, 2010.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on September 9, 2010, is later than the date entitlement arose. 

Accordingly, the Board concludes that September 9, 2010, is the proper effective date for the award of service connection for bilateral knee osteoarthritis and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C.A. § 5107(b). 

B.  Earlier Effective Date for Fibromyalgia

In this case, the Veteran filed claims for service connection for a bilateral knee disorder, right shoulder disorder, rheumatoid factor, and arrhythmia on September 9, 2010.  In January 2011, a Report of General Information indicates that the Veteran stated that he was also claiming fibromyalgia.

A November 29, 2010 VA rheumatology record shows that the Veteran complained of multiple joint pain and muscle aches.  The physician indicated that there was no evidence of inflammatory arthritis and that the Veteran likely had fibromyalgia syndrome.  A VA examination was conducted in February 2011.  The VA examiner opined that the Veteran had a diagnosis of fibromyalgia and that it was at least as likely as not related to his Gulf War.  Based on this opinion, in a July 2011 rating decision, the RO granted service connection for fibromyalgia effective from September 9, 2010, which was the date of the Statement in Support of Claim noting the Veteran's intent to file a claim for service connection. 

As noted above, the Veteran filed a claim for generalized muscle and joint pain/Gulf War syndrome in October 2001 and April 2009.  A September 2002 VA examiner indicated that many of his symptoms were consistent with fibromyalgia/chronic fatigue syndrome.  However, the examiner indicated that the Veteran had only six tender points of the eleven required to meet the criteria for a diagnosis of fibromyalgia.  The RO denied the Veteran's claim in January 2003 and September 2009 rating decisions, and these decisions became final.  

As an initial matter, the Board has thoroughly reviewed the evidence of record prior to September 9, 2010, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for fibromyalgia.  However, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed prior to September 9, 2010.  The Board does not find that a claim for service connection for fibromyalgia was reasonably raised by his October 2001 and April 2009 claims for generalized muscle and joint pain.  The Veteran did not indicate intent to file a claim for fibromyalgia and the medical evidence did indicate that he met the criteria for a diagnosis of fibromyalgia.  Even if a claim for fibromyalgia could be inferred, the claim was implicitly denied in the January 2003 and September 2009 rating decisions, which became final decisions.  

The Board acknowledges the Veteran's contention that he has had generalized muscle and joint pain for many years.  The February 2011 VA examination report indicates that he began having these symptoms in 1994 or 1995.  The Board notes that there are medical records documenting generalized muscle and joint pain prior to September 9, 2010.  However, as noted above, the mere existence of medical records generally cannot be construed as an informal claim.  Rather, there must be some intent by the claimant to apply for a benefit.  In this case, the first indication that the Veteran was seeking service connection for fibromyalgia was the January 2011 Report of General Information, which was a clarification of his September 9, 2010 claim.  

Based on the foregoing, the Board finds that VA first received an informal claim for fibromyalgia on September 9, 2010.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  Resolving reasonable doubt in his favor, the date of the claim on September 9, 2010, is later than the date entitlement arose. 

Accordingly, the Board concludes that September 9, 2010, is the proper effective date for the award of service connection for fibromyalgia and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for right knee osteoarthritis is denied.

Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for left knee osteoarthritis is denied.

Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for fibromyalgia is denied.


REMAND

The remaining claims are being remanded for outstanding records.  During the Board hearing, the Veteran testified that he had applied for VA vocational rehabilitation benefits and SSA benefits.  See Hrg. Tr. at 17.  Because these records might be relevant to the claims remaining on appeal, an attempt should be made to obtain them.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Relating to the claim for service connection for a right shoulder disorder, a remand is required for another VA examination.  A VA examination was conducted in February 2011.  The impression was that the Veteran had diagnoses of biceps tendonitis and a partial rotator cuff tear with tendonitis; however, the VA examiner did not provide an etiology opinion.  Therefore, the Board finds that a remand is required for another VA examination and medical opinion.  

Regarding the Veteran's claims for increased ratings, because these claims are being remanded for outstanding records, the Board finds that additional VA examinations would be helpful in ascertaining the current severity and manifestations of the service-connected fibromyalgia and bilateral knee osteoarthritis.

In conjunction with the Veteran's claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his right shoulder disorder, rheumatoid factor, heart disorder, fibromyalgia, and bilateral knee osteoarthritis.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, to include the Memphis VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact all necessary sources to obtain the Veteran's complete VA vocational rehabilitation file and any documents pertaining to adjudication of entitlement to VA vocational rehabilitation benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

5.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the nature and etiology of his claimed right shoulder disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  

First, after examining the Veteran and reviewing the record, the examiner must identify any right shoulder disorder that may be present, to include biceps tendonitis and a rotator cuff tear with tendonitis.  The examiner must note each disorder present during the appeal period.  

Second, for each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise caused by the Veteran's service.  If the examiner determines that the disorder is less likely than not related to service, the examiner must explain why, and discuss the medical bases and principles underlying his/her opinion.  

6.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity of his service-connected fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected fibromyalgia.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must comment on the impact of the Veteran's fibromyalgia on his employment and activities of daily life.  

7.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity of his service-connected bilateral knee osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected bilateral knee osteoarthritis.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must comment on the impact of the Veteran's bilateral knee osteoarthritis on his employment and activities of daily life.  

8.  After conducting the preceding development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The examiner must comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor must address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L.MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


